DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 18-20 in the reply filed on 28 October 2022 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 October 2022.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 9, the recitation “one” should be “the first”. In line 9, the recitation “other” should be “second”.   
Claim 2 is objected to because of the following informalities: In line 1, the recitation “wherein first” should be “wherein the at least one diagonal restraint includes”. In line 2, the recitation “restraints are provided, the diagonal” should be “restraints, the first and second diagonal”.
Claim 3 is objected to because of the following informalities: In line 2, the recitation “the diagonal restraint or restraints are” should be “the at least one diagonal restraint is”.
Claim 4 is objected to because of the following informalities: In line 4, the recitation “each side” should be “each said side”. In line 4, the recitation “each diagonal” should be “each said diagonal”. In line 5, the recitation “either a respective” should be “the”. In line 6, the recitation “face” should be “faces”. In line 6, the recitation “the other side face” should be “another of the first or second side faces”.
Claim 5 is objected to because of the following informalities: In line 3, the recitation “a side” should be “one said side”.
Claim 6 is objected to because of the following informalities: In line 5, the recitation “its length” should be “a length thereof”.
Claim 7 is objected to because of the following informalities: In line 3, the recitation “each end” should be “each said end”. In line 4, the recitation “cabinet” should be “said”.
Claim 8 is objected to because of the following informalities: In line 2, the recitation “the connection” should be “a connection”. In line 2, the recitation “cabinet” should be “said”. In line 3, the recitation “the tension in a diagonal” should be “tension in one said diagonal”. In line 4, the recitation “adjustable connection” should be “connection”. 
Claim 9 is objected to because of the following informalities: In line 3, the recitation “a diagonal” should be “one said diagonal”. In line 4, the recitation “the surface” should be “the surface of the bracket”. In line 5, the recitation “past and end of, the” should be “past, an end of the”.
Claim 11 is objected to because of the following informalities: In line 3, the recitation “a side” should be “one said side”. In line 3, the recitation “the inner” should be “an inner”.
Claim 12 is objected to because of the following informalities: In line 3, the recitation “a side” should be “one said die”. In line 6, the recitation “bracket face” should be “face”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,725,271 (Cunningham) in view of US 2,338,194 (Hull).
With respect to claim 1: Cunningham discloses a refrigeration appliance assembly (refrigerator 10) comprising: a cabinet (cabinet 12) comprising five closed faces (left, right, top, bottom, and back) and an open face (front) providing access to an interior of the cabinet, the five closed faces including opposing first and second side faces (left and right) and a rear face, opposite to the open face, connecting the side faces together, a partitioning member (front horizontal frame member 56) connecting the first and second side faces of the cabinet together, and at least one diagonal restraint (diagonal bracing members 86) spanning diagonally across the cabinet from or adjacent to one side face to, or adjacent to, the other side face.
The claim recites [the] “partitioning member spanning the open face” and “the partitioning member dividing the open face into upper and lower open regions”. Due to diagonal cross braces 62 in Fig. 3, Cunningham is interpreted to not meet the aforementioned two recitations. 
Cunningham is open to removal of the cross braces 62 (col. 5, lines 12-15). Hull’s refrigerator is of a similar configuration as Cunningham’s, and has a lower machinery compartment closed by a door 9. Hull Fig. 4 shows the open front face of the cabinet divided by a center rail panel 15, with the lower machinery compartment open below the center rail panel 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove Cunningham’s diagonal cross braces 62 so that the lower portion of Cunningham’s cabinet 12 can be accessed through a door 9, similarly to Hull’s refrigerator. 
Modifying Cunningham by the removal of diagonal cross braces 62 results in frame member 56 of Cunningham Fig. 3 meeting “spanning the open face” and “the partitioning member dividing the open face into upper and lower open regions” as claimed. 
With respect to claims 2-3: See Cunningham Fig. 3. 
With respect to claim 4: See Cunningham Fig. 3. The claimed “front edge regions” are at the front vertical supports 42 and 46. The claimed “rear corner regions” are at the rear vertical supports 52 and 54. The diagonal bracing members 86 extend between from one corner region to the other as claimed. 
With respect to claim 5: The L-shaped rear vertical support 54 forms “a side region of the rear face” as claimed, and the L-shaped front vertical support 46 forms part of “a side face” as claimed. The bracing member 86 between vertical supports 54 and 46 meets the claim as written. The other bracing member 86 meets the claim in a similar way, but between vertical supports 44 and 52. 
With respect to claim 18: The lower compartment of Cunningham’s refrigerator, even with cross braces 62 removed, meets the claimed “torsionally stiff structure” because it still includes cross braces 88, 90, and 92. The cross braces 86 define the top of the lower compartment, and support the interpretation of the lower compartment as a “torsionally stiff structure” as claimed. 
With respect to claim 19: Cunningham’s lower compartment “comprises a bottom face” of the cabinet as claimed. 
With respect to claim 20: Cunningham’s lower compartment meets “a plinth for the cabinet” as claimed. Further, it is obvious to include Hull’s base member 13 inside Cunningham’s lower compartment, to provide strength and rigidity in the same way as Hull’s invention. Such base member 13 in Cunningham’s lower compartment meets “a plinth” as claimed. 

Claim(s) 6-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,725,271 (Cunningham) in view of US 2,338,194 (Hull) as applied to claim 1 above, and further in view of US 2,795,015 (Foley) and US 2,741,808 (Rasmussen).
With respect to claims 6-7: Cunningham’s diagonal bracing members 86 do not meet “a solid rod or a hollow tube” that “has a circular cross-section along at least a majority of its length”, as recited in claim 6. Bracing members 86 meet “substantially straight with opposing ends” as recited in claim 7, but lack the claimed “coupler” at each end. 
Foley discloses diagonal cross braces 17 and 18 in the door 2 of a refrigerator 1. The braces 17, 18 comprise “a rod or wire having hooked portions 19 and 20 provided at its opposite ends” (col. 2, lines 70-72). Foley’s braces 17 and 18 are adjustable after the door 2 is completely assembled, by removing caps 37 (Figs. 4-5 and col. 4, lines 4-26). 
Rasmussen’s door tensioning device is similar to Foley’s invention, and includes a rod 16 secured to the frame 13 of the door 10 by an upper plate 14 and a lower plate 15. Adjacent to the upper plate 14, a closure plug 27 is removable to rotate the nut 22 and thereby adjust the tension on the door 10. 
The inventions of Foley and Rasmussen are both drawn to solving the same problem of correcting a sagging or out-of-plane door via adjustable supports that are accessible even after the door is fully assembled. The door sags or becomes out-of-plane, and does not properly seal against the cabinet.  
The devices of Foley and Rasmussen are in the door of the refrigerator, and are not in the body of the refrigerator like Cunningham’s bracing members 86. However, the devices of Foley and Rasmussen are analogous to Cunningham’s members 86 in that all are support structures provided diagonally across a refrigerator body. The doors of Foley and Rasmussen and the cabinet of Cunningham all enclose a refrigerator chamber and have diagonal supports therein. The devices of Foley and Rasmussen provide the feature of being adjustable even after the appliance is fully assembled. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace Cunningham’s bracing members 86 with adjustable diagonal rods that are similar to the inventions of Foley and Rasmussen, so that the braces can be adjusted even after the refrigerator is fully assembled.
Such adjustability is desirable so that the cabinet can be brought back into plane and/or proper shape if it sags or becomes out-of-plane, and thereby enables proper sealing with the door. Whereas the inventions of Foley and Rasmussen bring the door back into plane to seal with the cabinet, the modification to Cunningham enables the cabinet to be brought back into plane to seal with the door. 
In the combination, Foley’s braces 17, 18 and Rasmussen’s rod 16 make obvious the “solid rod or hollow tube” with “a circular cross-section along at least a majority of its length” as required by claim 6. 
In the combination, Foley’s braces 17, 18 and Rasmussen’s rod 16 meet “substantially straight with opposing ends” as recited in claim 7. The structure at the ends of braces 17, 18 and rod 16 that is mounted to the door makes obvious the “coupler” at each end, as required by claim 7. 
With respect to claim 8: The adjustable structures in both Foley and Rasmussen are at the end of the rods, where the rods couple to the doors. See Foley Figs. 3-5 and Rasmussen Figs. 1-4. This makes obvious the connection at the couplers being adjustable to alter tension in the diagonal restraint as claimed. 
Both Foley and Rasmussen include a cap that is removable to access the structure for adjusting the diagonal restraint. Such cap meets the connection being accessible from outside the cabinet as claimed. 
With respect to claim 12: In the combination, Foley Fig. 4 and/or Rasmussen Fig. 4 make obvious claim 12 as written. 
In Foley Fig. 4, bolt 30 includes the claimed “threaded shaft”, and nut 35 is the claimed “threaded nut”. Bracket 24 is the claimed “bracket”. Where bolt 30 passes through body portion 25 of bracket 24 and has nut 35 thereon defines the claimed “face” and “aperture”.
In Rasmussen Fig. 4, upper threaded end 20 of rod 16 meets the claimed “threaded shaft”, and nut 22 meets the claimed “threaded nut”. Anchor member 17, which includes the two plates 18 and 19, is the claimed “bracket”. The claimed “face” and “aperture” are where nut 22 engages rod 16, and is accessible through slot 21. 
Allowable Subject Matter
Claims 9-11 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637